DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "The catheter placing instrument of claim 7, wherein the width (W2) of the grip section is larger than the width (W1) of the catheter insertion section" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent upon claim 7 which recites limitation with respect to the heights (H1 & H2) of the various catheter sections. Claim 7 does not recite anything about widths. Claim 8 recites details regarding the widths (W1 &W2) of the various catheter sections. Examiner suggests amending claim 9 to read “The catheter placing instrument of claim 8…” (emphasis added for clarity). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by previously cited Intlekofer et al (US Pat. No. 4,858,810). 

    PNG
    media_image1.png
    554
    695
    media_image1.png
    Greyscale

Regarding claim 1, Intlekofer teaches a catheter placing instrument1 comprising:
an elongated body (12), the elongated body extending in a longitudinal direction from a proximal end to a distal end (See Figs. 1, 2), the elongated body having a top surface (see annotated Fig. 6 above; the top surface is the surface of the channel extending through the device which receives the catheter 18) configured to2 receive a catheter (18) extending from the proximal end to the distal end (See Fig. 2 and note that wire 18 extends the entire length of the placement device), wherein the elongated body comprises a catheter insertion section and a grip section (See annotated Fig. 2 above), further wherein the catheter insertion section comprises a shaft extending from the distal end of the body to the grip section of the body (note elongated shaft section), wherein the shaft is formed by the top surface, a first side surface, a second side surface and a bottom surface (See annotated Figs. 2 & 6 above);
wherein the catheter insertion section comprises a catheter locking clamp (block 36) located at3 the distal end of the shaft (See Figs 1-3; note that the locking clamp is located at the distal end in Fig. 3); and

Regarding claim 2, Intlekofer further teaches the grip section further comprises a locking mechanism (26), wherein the locking mechanism is configured to lock and unlock the catheter locking clamp (See Col. 3, lines 3-15, thumb piece 26 aids in the placement, locking, and unlocking of block 36).
Regarding claim 3, Intlekofer further teaches the locking mechanism comprises an actuator positioned on4 the grip section (thumb piece acts as an actuator since movement of the thumbpiece actuates the positioning and locking of block 36. Note that thumbpiece 26 is located in the grip section in Fig. 2).
Regarding claim 5, Intlekofer further teaches the catheter guide comprises at least two protrusions extending vertically above the top surface. (See annotated Fig. 6 above)
Regarding claim 6, Intlekofer further teaches the catheter locking clamp comprises at least two clamp arms (wing projections on either side of block 36) configured to lock the catheter in place against the top surface of the elongated body. (See Col. 3; lines 3-15; Figs. 4&6; the wings aid in maintaining the block 36 in the proper position during use and while locked).
Regarding claim 7, Intlekofer further teaches the catheter insertion section has a height (H1) in a vertical direction that is shorter than a height (H2) of the grip section in the vertical 

    PNG
    media_image2.png
    297
    584
    media_image2.png
    Greyscale

Regarding claim 8, Intlekofer further teaches the catheter insertion section has a width (W1) in a transverse direction, and the grip section has a width (W2) in the transverse direction. (See annotated Figs. 5& 6 above)
Regarding claim 9, Intlekofer further teaches wherein the width (W2) of the grip section is larger than the width (W1) of the catheter insertion section. (See annotated Fig. 6 above, note that the rectangular projection at the proximal end of the device makes the width in the grip section larger than the width of the circular section distal of the grip). 
Regarding claim 10, Intlekofer further teaches the grip section comprises a grip handle5 (30). (See Col. 2, lines 35-46; annotated Figs. 2 & 6 above; since the projection is designed for the surgeon to grip it is deemed to be a “grip handle”)
Regarding claim 11, Intlekofer further teaches the top surface is flat. (See Figs. 1-6; Col. 2, lines 2-10)
Regarding claim 13, Intlekofer further teaches the catheter placing instrument is configured to place the catheter at a deep anatomical site of a patient. It is noted that the functional limitation "configured to" is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations. In the instant case, the device of Intlekofer meets all the structural requirements and is capable of performing the recited intended function, namely aiding in placing the catheter at a deep anatomical site. The instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). There is no recited structural features specifically directed to achieving the recited function. Since the device of Intlekofer meets all the recited structural limitations, it is deemed to be capable of performing the recited function.
Regarding claim 14, Intlekofer further teaches the catheter placing instrument is configured to place an electrical lead having one or more electrical contacts at a deep anatomical site of a patient. It is noted that the functional limitation "configured to" is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations. In the instant case, the device of Intlekofer meets all the structural requirements and is capable of performing the recited intended function, namely aiding in placing an electrical lead having one or more electrical contacts at a deep anatomical site. The instant claims are drawn to an apparatus, and “"[A]pparatus claims is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). There is no recited structural features specifically directed to achieving the recited function. Since the device of Intlekofer meets all the recited structural limitations, it is deemed to be capable of performing the recited function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Intlekofer et al (US Pat. No. 4,858,810) as applied to claim 1 above and further in view of Sperry et al. (PG Pub US 2017/0303940).
Regarding claim 4, Intlekofer teaches the device of claim 1 as set forth above but does not explicitly teach measurement markings extending from the distal end of the elongated body along the first side wall and/or the second side wall of the catheter insertion section such that, when a catheter is positioned on the top surface, the measurement markings are viewable on the side wall.
Sperry teaches an analogues medical tool placing and guidance device featuring measurement markings 58 extending from a distal end 42 of an elongated body 40 along the first and second side walls of a shaft 40 such that the measurement markings 58 are viewable on the side wall of the shaft 40 (see fig. 4 and paragraphs [0055]-[0056]), the markings are bands that circle the entire circumference of the shaft and therefore the markings are on both side walls and are viewable along the entire circumference of the shaft).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Intlekofer to include measurement .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Intlekofer et al (US Pat. No. 4,858,810).
Regarding claim 12, Intlekofer teaches the device of claim 2 above, and teaches the top surface is configured to hold the catheter (See Col. 2, lines 1-15) but does not explicitly teach the top surface comprises a concave curvature. Intlekofer does teach the bottom extending portion of locking mechanism (block 36) has a rounded profile (See Fig. 6) which aids in locking the catheter (wire 18) in place. It would have been obvious to one of ordinary skill in the art at the time of filing to have the top surface have a concave curvature since a concave curvature would match the curvature of the locking mechanism flange as well as the curvature of the catheter body thereby increasing the ability of the device to securely hold the catheter in the desired position during use. Additionally, it is widely known in the art to have curved holding surfaces to match the curvature of the instrument being held.

Allowable Subject Matter
Claims 15-20 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a method for placing a tubular medical device (catheter) at a deep anatomical site in a patient requiring the steps of inserting the catheter into an open surgical site; providing a placing instrument including an elongated body having a top surface for receiving the catheter where the catheter extends from the proximal end to the distal end of the placing device, where the placing device has a grip section and an insertion section located at the distal end of the grip section where the insertion section has a shaft formed by the top surface, two side surfaces and a bottom surface and also includes a locking clamp where the distal tip of the catheter is placed in the locking clamp and the body of the catheter is placed on the top surface of the instrument, advancing the distal end of the placing instrument into a deep anatomical site accessed by the open surgical site, releasing a release mechanism to unlock the catheter from the placing instrument, and removing the placing instrument while leaving the catheter in place at the deep anatomical site in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Intlekofer teaches a placing device with the same structures as recited, however, Intlekofer does not teach a method of use where the placing device together with a catheter is placed at a deep anatomical site and then a release mechanism unlocks the catheter from the placing instrument and then the placing instrument is removed while the catheter remains in place at the deep anatomical site. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112 (b) rejections of claims 4, 6, and 12-20 are persuasive and the rejections have been withdrawn. It is noted that there is an additional rejection of claim 9 (set forth above) which needs to be addressed.
Applicant’s arguments with respect to claims 15-20 are persuasive, those rejections are also withdrawn and claims 15-20 are allowed (see above). 
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boutillette et al (US Pat. No. 7,717,865) teaches a placement device for a medical tool which guides the tool to the target device and locks the tool in place. 
Perez (US Pat. No, 8,298,181) teaches a catheter installer which aids in the proper placement of the catheter in a target blood vessel. The device features a locking mechanism for holding the catheter in the desired place. 
Horst et al (US PG Pub 2018/0296799) teaches a catheter insertion device which allows for single-handed insertion of a catheter within the vasculature of a patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that this is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. In the instant case there are no structural components of Intlekofer which would prevent it from being used to place a catheter instead of a guidewire. Additionally, catheters come in a variety of sizes including some which are the same size or smaller than some guidewires.
        2 It is noted that the functional limitation "configured to" is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations. In the instant case, the device of Intlekofer meets all the structural requirements and is capable of performing the intended function. Additionally, the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the device of Intlekofer is capable of being used to place a catheter.
        3 Note that the locking clamp (block 36) is located at the distal end as seen in Fig 3. There is nothing presently in the claims which requires the locking clamp be permanently located in a fixed position on the device. Thus, as long as the locking clamp is located at the distal end at some point during use (as is clearly seen in Fig. 3) it meets the currently claimed limitation.
        4 Note that the locking mechanism/actuator (thumbpiece 26) is positioned on the grip section in Figs. 1 & 2). There is nothing presently in the claims which requires the locking mechanism/actuator be permanently located in a fixed position on the device. Thus, as long as the locking mechanism is located at on the grip section at some point during use (as is clearly seen in Figs. 1&2) it meets the currently claimed limitation.
        
        5 MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims.  “Handle” is defined by Merriam-Webster as “a part that is designed especially to be grasped by the hand”.